DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
For the purpose of examination herein, this application is being considered based on the effective filing date of December 16th, 2020.     

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitation "the short-range communication transaction" in the last clause of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-2, 4-7, 9-11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickering et al. (US Patent Application Publication 2020/0358480 A1).

Regarding Claim 1, Pickering teaches:
A computer system comprising (See Pickering ¶ [0025] - describes use of an electronic communication device comprising at least a mobile computing device): 
a processor (See Pickering ¶ [0040-0041] - describes mobile devices in communication with an NFC tag through a microprocessor of said NFC tag); 
at least one sensor for detecting and determining a location of a short-range communications attempt between a computing device and a short-range communications target (See Pickering ¶ [0056] - describes a system determining the location of an NFC reader based on the NFC radio signal energy available to an NFC tag, of an array of NFC tags, as supplied by the reader, wherein the highest value determines the location of said reader and determines which tag of the array of tags may communicate with said reader); and 
a plurality of initiators for completing short-range communications attempts (See Pickering ¶ [0048] - describes the system arranging NFC tags in an array, wherein each tag comprises multiple connections for communication), wherein the processor is configured to enable one of the initiators to allow the computing device to complete the short-range communication transaction based on the determined location of the short-range communications attempt (See Pickering ¶ [0056] - describes a system determining the location of an NFC reader based on the NFC radio signal energy available to an NFC tag, of an array of NFC tags, as initiated by the reader, wherein the highest value determines the location of said reader and determines which tag of the array of tags may communicate with said reader and [0064-0065] - describes each tag with a unique identifier so that a tag reader [mobile device] will receive unique information based on the location of said reader and tag relative to the other tags within said array of tags).

Regarding Claim 2 and 11, Pickering teaches:
The computer system/ method of claim 1 and 10, wherein the short-range communications attempt/ transaction is a near field communications attempt (See Pickering ¶ [0056] - describes a system determining the location of an NFC reader based on the NFC radio signal energy available to an NFC tag, of an array of NFC tags, as supplied by the reader, wherein the highest value determines the location of said reader and determines which tag of the array of tags may communicate with said reader).
Regarding Claim 4 and 13, Pickering teaches:
The computer system/ method of claim 1 and 10, wherein the sensor for determining the location uses an array of initiators associated with the computer system (See Pickering ¶ [0048] - describes the system arranging NFC tags in an array, wherein each tag comprises multiple connections for communication and [0055-0056] - describes a system determining the location of an NFC reader based on the NFC radio signal energy available to an NFC tag, of an array of NFC tags, as initiated by the reader, wherein the highest value determines the location of said reader and determines which tag of the array of tags may communicate with said reader).
Regarding Claim 5 and 14, Pickering teaches:
The computer system/ method of claim 4 and 10, wherein one or more initiators from the array of short-range sensors is energized in a pattern to determine the location (See Pickering ¶ [0048] - describes the system arranging NFC tags in an array, wherein each tag comprises multiple connections for communication and [0055-0056] - describes a system determining the location of an NFC reader based on the NFC radio signal energy available to an NFC tag, of an array of NFC tags, as initiated by the reader, wherein the highest value determines the location of said reader and determines which tag of the array of tags may communicate with said reader).
Regarding Claim 6 and 15, Pickering teaches:
The computer system/ method of claim 5 and 10, wherein a non-energized initiator is configured to listen for signals from the short-range communications target (See Pickering ¶ [0047-0050] - describes a process of neighboring tags sharing values of signal strength from an NFC reader between said tags and determining by comparison which tag is receiving the strongest signal, wherein the tag receiving the strongest signal are allowed to communicate with said reader to exchange information while the other neighboring tags remain silent until one of said other neighboring tags is determined to receive the strongest signal strength from the reader.  Thereby, showing a state that is functionally equivalent to a listening state of a non-energized initiator as it is understood from the specification of the instant application).
Regarding Claim 7 and 16, Pickering teaches:
The computer system/ method of claim 1 and 10, wherein the processor is configured to enable by moving the one of the initiators into proximity with the short-range communications target (See Pickering ¶ [0069] - describes use of passive NFC tags [initiator] that are activated by receiving power from close proximity to an NFC reader [short-range communication target).
Regarding Claim 9 and 18, Pickering teaches:
The computer system/ method of claim 1 and 10, wherein the plurality of initiators form an array of initiators, and wherein the processor is configured to enable by choosing an initiator from the array of initiators based on the determined location of the short-range communication target (See Pickering ¶ [0048] - describes the system arranging NFC tags in an array, wherein each tag comprises multiple connections for communication, [0055-0056] - describes a system determining the location of an NFC reader based on the NFC radio signal energy available to an NFC tag, of an array of NFC tags, as initiated by the reader, wherein the highest value determines the location of said reader and determines which tag of the array of tags may communicate with said reader and [0064-0065] - describes each tag with a unique identifier so that a tag reader [mobile device] will receive unique information based on the location of said reader and tag relative to the other tags within said array of tags).
Regarding Claim 10, Pickering teaches:
A method at a computing device for targeting a short-range communications transaction, the method comprising (See Pickering ¶ [0025] - describes use of an electronic communication device comprising at least a mobile computing device and [0056] - describes a system determining the location of an NFC reader based on the NFC radio signal energy available to an NFC tag, of an array of NFC tags, as supplied by the reader, wherein the highest value determines the location of said reader and determines which tag of the array of tags may communicate with said reader): 
detecting a short-range communications transaction attempt between the computing device and a short-range communications target; 
determining a location for the short-range communications transaction attempt; and
based on the determined location, enabling an initiator for the computing device to complete the short-range communication transaction (See Pickering ¶ [0056] - describes a system determining the location of an NFC reader based on the NFC radio signal energy available to an NFC tag, of an array of NFC tags, as initiated by the reader, wherein the highest value determines the location of said reader and determines which tag of the array of tags may communicate with said reader and [0064-0065] - describes each tag with a unique identifier so that a tag reader [mobile device] will receive unique information based on the location of said reader and tag relative to the other tags within said array of tags).


Regarding Claim 19, Pickering teaches:
A non-transitory computer readable medium for storing instruction code, which, when executed by a processor of a computer system configured for targeting a short- range communications transaction, cause the computer system to (See Pickering ¶ [0025] - describes use of an electronic communication device comprising at least a mobile computing device, [0040-0041] - describes mobile devices in communication with an NFC tag through a microprocessor of said NFC tag and [0072] - describes the electronic modules operating as programmed): 
detect a short-range communications transaction attempt between the computing device and a short-range communications target; 
determine a location for the short-range communications transaction attempt; and 
based on the determined location, enable an initiator for the computing device to complete the short-range communication transaction (See Pickering ¶ [0056] - describes a system determining the location of an NFC reader based on the NFC radio signal energy available to an NFC tag, of an array of NFC tags, as initiated by the reader, wherein the highest value determines the location of said reader and determines which tag of the array of tags may communicate with said reader and [0064-0065] - describes each tag with a unique identifier so that a tag reader [mobile device] will receive unique information based on the location of said reader and tag relative to the other tags within said array of tags).
Regarding Claim 20, Pickering teaches:
The non-transitory computer readable medium of claim 19, wherein the short- range communications transaction is a near field communications transaction (See Pickering ¶ [0056] - describes a system determining the location of an NFC reader based on the NFC radio signal energy available to an NFC tag, of an array of NFC tags, as supplied by the reader, wherein the highest value determines the location of said reader and determines which tag of the array of tags may communicate with said reader).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pickering et al. (US Patent Application Publication 2020/0358480 A1) and in view of Bermudez Rodriguez et al. (US Patent Application Publication 2017/0337792 A1).
Regarding Claim 3 and 12, Pickering teaches:
The computer system/ method of claim 1 and 10 (See Pickering regarding claim 1 above), 
While Pickering teaches a system for determining the location of a short-range communication target that is attempting communications with a computing device, Pickering does not explicitly teach: wherein the sensor for determining the location is an image detection sensor associated with the computing system.  This is taught by Bermudez Rodriguez (See ¶ [0062-0063] - describes a system using cameras as image sensors to locate objects amongst a grid of RFID readers).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate image sensors in a system comprising a sensor array to locate a communication target, thereby increasing the accuracy and efficiency of said system.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pickering et al. (US Patent Application Publication 2020/0358480 A1) and in view of Mai et al. (US Patent Application Publication 2020/0408875 A1).
Regarding Claim 8 and 17, Pickering teaches:
The computer system/ method of claim 1 and 10 (See Pickering regarding claim 1 above), 
While Pickering teaches a system for enabling short-range communications between a target and an initiator, Pickering does not explicitly teach: wherein the processor is configured to enable by angling the one of the initiators towards the short-range communications target.  This is taught by Mai (As an initiator is understood to be an antenna based on the specification of the instant application, see ¶ [0076] - describes a system multiple devices communicating through NFC, among other methods, [0110] - describes the system processing channel information that includes parameters for operation of a radio subsystem of a wireless sensor, wherein said channel information may be associated with a direction or angle of a directional antenna).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate angling NFC antennas depending on signal characteristics in a system that uses NFC tags, thereby increasing the accuracy and efficiency of said system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687